Citation Nr: 0923593	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a skin condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's request 
to reopen his previously denied claim of entitlement to 
service connection for a skin condition because the Veteran 
had not submitted new and material evidence.  The Veteran 
submitted a timely notice of disagreement in May 2007 and 
subsequently perfected his appeal in March 2008.

With regard to the Veteran's petition to reopen his claim of 
entitlement to service connection for a skin condition, the 
Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has not been submitted to reopen the claim.


FINDINGS OF FACT

1.  The RO declined to reopen the Veteran's claim of 
entitlement to service connection for a skin disability in a 
decision issued in June 1998.

2.  Evidence submitted subsequent to the RO's June 1998 
decision is cumulative or redundant, and does not relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1998 decision declining to reopen the 
Veteran's claim of entitlement to service connection for a 
skin condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
skin condition has not been submitted, and the Veteran's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The letter 
informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
He was advised of the types of evidence that VA would attempt 
to obtain.  See Pelegrini II, at 120-21.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.   The duty to notify 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In the present case, 
the Veteran received notice as to the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought in the November 2006 
notice letter.  

Further, since the Board has concluded that new and material 
evidence has not been submitted for the claim for service 
connection, reopening is not warranted and any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2008).  In the present case, however, the Veteran was 
afforded a VA medical opinion in June 2007 in association 
with his petition to reopen.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements, which are beyond the competence of 
the person making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim after the last final denial.  In this case, the last 
final denial is the unappealed June 1998 rating decision.

At the time of the June 1998 rating decision, the evidence of 
record included the Veteran's service treatment records, 
private dermatology records from the G.C. dated 1969, 1973, 
1988 and February to March 1990, and a letter from a private 
physician at the G.C. dated in December 1997.  

In June 1998, the RO denied the Veteran's claim of service 
connection for a skin condition.  The basis for that decision 
was a finding that the Veteran's skin condition pre-existed 
service, the skin condition was not incurred during service, 
and that the evidence did not show that any pre-existing skin 
condition was permanently aggravated, beyond a normal 
progression, during service.  The RO also noted the lack of 
post-service treatment for a skin condition until 1988, 
approximately twenty years after the Veteran's discharge from 
service.  The Veteran was notified of that decision and of 
his appellate rights by letter from the RO dated June 16, 
1998.  He did not appeal.  The June 1998 rating decision 
denied the Veteran's claim because there was no competent 
medical evidence relating the Veteran's skin condition to his 
military service, to include any aggravation of his skin 
condition.  That decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. § 20.1103 (2008).  

The evidence added to the record since the June 1998 rating 
decision includes: lay statements from the Veteran's wife and 
a fellow servicemember who served with the Veteran in the 
Navy; private dermatology records from the G.C. dated June 
1990 through December 2007; and a VA medical examination 
dated June 2007. 

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e., after 
June 1998) evidence raises a reasonable possibility of 
substantiating the claim.  In answering this question, the 
Board will focus its attention on whether any of the 
additionally submitted evidence demonstrates that the 
Veteran's skin condition was incurred in or aggravated during 
his military service.

Records from the G.C. document the Veteran's treatment for 
skin problems.  A portion of the new evidence submitted by 
the Veteran is duplicative of evidence already of record, 
while the remaining evidence consists of treatment for the 
Veteran's ongoing skin problems.  In an April 1992 treatment 
record (submitted for the first time by the Veteran in May 
2007), the Veteran's dermatologist observed that the Veteran 
"certainly has had nodular acne vulgaris which is the type 
of eruption that can be aggravated with exposure to a hot and 
muggy climate such as Vietnam."  See private treatment 
record; G.C.; April 9, 1992.  The following treatment record, 
dated December 1993, stated that the Veteran "has not had 
any recurrence of the severe nodular acne that he has had in 
the past which he feels was aggravated by Vietnam."  See 
private treatment record; G.C.; December 29, 1993.  

In the RO's June 1998 decision, a December 1997 letter from 
the G.C. was also considered.  This letter provided a similar 
nexus statement between aggravation of the Veteran's skin 
condition and his military service.  The RO denied the 
Veteran's 1998 claim to reopen because the evidence did not 
show his skin condition was incurred in service, the evidence 
did not show that his skin condition was aggravated beyond a 
normal progression, the Veteran had a history of skin 
problems prior to service, and there was no evidence of skin 
treatment until 1988, twenty years after the Veteran was 
separated from service.  The remainder of the June 1990 to 
December 2007 treatment records document the Veteran's 
ongoing treatment for skin problems.  There is no indication 
in these newly submitted records that the Veteran's skin 
condition is related to his military service.  As such, this 
evidence does not raise the possibility of substantiating the 
claim.  

The newly submitted April 1992 statement is duplicative of 
evidence already associated with the record.  As such, this 
evidence does not raise the possibility of substantiating the 
claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [holding that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without properly addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

The Veteran also presented lay statements from his wife and a 
fellow serviceman in support of his claim.  The Veteran's 
wife states that his skin condition caused considerable 
problems upon his return from Vietnam.  The Veteran has 
continued to suffer from skin problems throughout the years.  
See VA Form 21-4138; statement in support of claim; March 11, 
2008.  The buddy statement submitted by Mr. R.L.B. indicated 
that Mr. B. remembered the Veteran having skin trouble in 
Vietnam, requiring hospitalization.  He stated that the 
Veteran's skin problems did not exist until they got to 
Vietnam.  See VA Form 21-4138; statement in support of claim; 
September 22, 2006.  The Board acknowledges that the 
Veteran's wife and Mr. R.L.B. are competent to give evidence 
about what they remembered the Veteran's skin condition to 
be.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   
They are not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because they do not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The Board also does not find Mr. R.L.B.'s statement (that the 
Veteran's skin condition did not exist until service) to be 
persuasive.  Mr. R.L.B. apparently did not know the Veteran 
prior to his entry into service and he is not trained to 
render such an opinion.

Received in April 2009 were April 1992 and April 2009 written 
statements from a physician at the G.C. and an April 2009 
written statement from the Veteran.  The RO has not 
considered this evidence.  The Board concludes that a remand 
of the case in order to afford RO review of this evidence is 
not necessary as the two medical statements are cumulative of 
evidence already of record from the physician.  Further, the 
veteran's written statement is also cumulative of statements 
previously submitted in connection with his claim.

None of the evidence added to the record since the June 1998 
rating decision demonstrates that the Veteran's skin 
condition was aggravated by his time in service.  The 
Veteran's own statements regarding this etiological theory 
are insufficient to warrant reopening of the claim.  See 
Layno and Rucker, supra.

The Veteran was provided a VA examination in June 2007.  The 
examiner stated that the Veteran was receiving treatment for 
acne for two years prior to joining the Navy, and that on his 
entrance examination, acne scarring was noted on his face.  
See VA examination; June 22, 2007; see also Standard Form 88; 
induction examination; June 14, 1967.  The examiner 
acknowledged that the Veteran had acne during service and 
received treatment for his acne during service.  She also 
acknowledged that according to the history provided in the 
Veteran's service treatment records, there was an aggravation 
of his underlying acne condition during service.  The 
examiner concluded that due to the lack of documented 
presence of the condition and treatment for the condition for 
the twenty year period, that the aggravation of the Veteran's 
underlying skin condition during service was at least as 
likely as not temporary.  The examiner found no evidence of 
permanent aggravation of the Veteran's underlying skin 
condition beyond normal progression.  See id.  

In summary, the evidence submitted after June 1998 continues 
to show the Veteran's ongoing treatment for skin problems.  
That the Veteran had ongoing skin problems, however, had been 
previously established and was not in dispute.  The 
additionally received evidence does not establish a 
relationship between the Veteran's military service and the 
aforementioned conditions, to include aggravation of any skin 
condition during service.  

The additionally submitted evidence does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2008); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a claimant seeking disability benefits must 
establish a connection between service and the claimed 
disability).

For the reasons and bases expressed above, the Board finds 
the Veteran's attempt to reopen his claim of entitlement to 
service connection for a skin condition is unsuccessful.  The 
Veteran has received ample notice of what was required of him 
(see the Board's VCAA discussion above), but he has not 
supplied the requisite medical evidence.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is the claimant's responsibility to 
support a claim for VA benefits).

In summary, the recently submitted evidence is not new and 
material, the claim of service connection for a skin 
condition is not reopened, and the benefit sought on appeal 
remains denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a skin condition has 
not been received.  The claim is not reopened and remains 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


